Cause No. 3209 was filed October 25, 1911. Cause No. 3509 was filed on the 15th day of January, 1912. Upon the motion of B. H. Powell, consented to by the plaintiff in error, this court, on April 16, 1912, made an order consolidating the above two causes; it appearing that they concern the same subject-matter and involve the same parties. On the 19th day of March, 1913, a stipulation signed by all the parties in interest asking a dismissal was filed in cause No. 3509, and on the same day said motion was sustained and *Page 486 
the appeal dismissed in open court. These cases having been consolidated as stated, of course the dismissal in 3509 carries with it the dismissal of 3209 shown above.
By the Court: It is so ordered.